     Case: 1:16-cr-00052-CAB Doc #: 151 Filed: 02/20/19 1 of 2. PageID #: 1654



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE NORTHERN DISTRICT OF OHIO

                                       EASTERN DIVISION

UNITED STATES OF AMERICA,                        )    CASE NO. 1:16CR0052
                                                 )
                        Plaintiff,               )    JUDGE CRISTOPHER A. BOYKO
                                                 )
        v.                                       )
                                                 )
                                                 )
MOHAMMAD H. MOHAMMAD, et al.,                    )
                                                 )    FINAL ORDER OF FORFEITURE
                        Defendants.              )



        1. On September 11, 2018, subject to the provisions of 21 U.S.C. § 853(n) [as

incorporated by 18 U.S.C. § 982], this Court issued a preliminary order of forfeiture (Doc. 106),

forfeiting the following properties to the United States:

                a.      $250,226.80 seized from Charter One Bank Account 4515459847, in the
                        name of WALLBRIGHT ENTERPRISES;

                b.      $150,000.00 seized from Charter One Bank Account # 4515459898, in
                        the name of WALLBRIGHT ENTERPRISES; and,

                c.      $19,545.60 seized from Charter One Bank Account # 4519860899, in the
                        name of WALLBRIGHT ENTERPRISES.

        2. Pursuant to 21 U.S.C. ' 853(n), third parties asserting a legal interest in the initially

forfeited properties are entitled to a judicial determination of the validity of the legal claims or

interest they assert.

        3.      The United States published notification of the Court's Preliminary Order of

Forfeiture on www.forfeiture.gov, an official government internet site for 30 consecutive days.

Said published notice advised all third parties of their right to petition the court within thirty (30)
     Case: 1:16-cr-00052-CAB Doc #: 151 Filed: 02/20/19 2 of 2. PageID #: 1655



days of the publication date for a hearing to adjudicate the validity of their alleged legal interest

in the initially forfeited properties.

        4. No claims were made to the subject properties.

        THEREFORE, it is hereby ORDERED, ADJUDGED and DECREED that the following

properties are finally forfeited to the United States pursuant to 21 U.S.C. ' 853 for disposition in

accordance with law:

                a.      $250,226.80 seized from Charter One Bank Account 4515459847, in the
                        name of WALLBRIGHT ENTERPRISES;

                b.      $150,000.00 seized from Charter One Bank Account # 4515459898, in
                        the name of WALLBRIGHT ENTERPRISES; and,

                c.      $19,545.60 seized from Charter One Bank Account # 4519860899, in the
                        name of WALLBRIGHT ENTERPRISES.

                                         _______________


        Additionally, upon motion of the United States, the following properties are hereby

dismissed:

                A.      $296,604.04 seized from PNC Bank Account #4105816741, in the name
                        of HOLYLAND IMPORTED FOODS INC;

                B.      $168,934.15 seized from PNC Bank Account #4105816776, in the name
                        of HOLYLAND IMPORTED FOODS INC; and,

                C.      $14,287.47 seized from PNC Bank Account #4105816784, in the name of
                        BARGIN FAIR INVESTMENT INC.

        IT IS SO ORDERED this 20th day of February, 2019.

                                                         s/ Christopher A. Boyko
                                                       CHRISTOPHER A. BOYKO
                                                       UNITED STATES DISTRICT JUDGE



                                                  2
